Case 1:20-cr-00578-LAK Document 21 Filed 06/17/21 Page 1of1

 

 

 

 

 

 

   
   
      

UNITED STATES DISTRICT COURT —_=
SOUTHERN DISTRICT OF NEW YORK | USDC SDNY
UNITED STATES OF AMERICA DOCUMENT
- ELECTRONICALLY. FT Fp |
~against- . DOC Ar LLY FILED / 20-cr-0578 (LAK)
“D
Philip Reichenthal, i ATE FILED :

 

Defendant.
x

 

RULE 5(f) ORDER
Lewis A. Kaplan, District Judge.

This Order is entered, pursuant to Federal Rule of Criminal Procedure 5(f) and the Due Process
Protections Act, Pub. L. No 116-182, 134 Stat. 894 (Oct. 21, 2020), to confirm the government's disclosure
obligations under Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, and to summarize the possible
consequences of violating those obligations.

The government must disclose to the defense all information "favorable to an accused" that is
"material either to guilt or to punishment" and that is known to the Govermnent. /d. at 87. This obligation applies
regardless of whether the defendant requests this information or whether the information would itself constitute
admissible evidence. The government shall disclose such information to the defense promptly after its existence
becomes known to the government so that the defense may make effective use of the information in the
preparation of its case.

As part of these obligations, the government must disclose any information that can be used to
impeach the trial testimony ofa Government witness within the meaning of Giglio v. United States, 405 U.S. 150
(1972), and its progeny. Such information must be disclosed sufficiently in advance of trial in order for the
defendant to make effective use of it at trial or at such other time as the Court may order.

The foregoing obligations are continuing ones and apply to materials that become known to the
government in the future. These obligations also apply to information that is otherwise subject to disclosure
regardless of whether the government credits it.

In the event the government believes that a disclosure under this Order would compromise
witness safety, victim rights, national security, a sensitive law-enforcement technique, or any other substantial
government interest, it may apply to the Court for a modification of its obligations, which may include in camera
review or withholding or subjecting to a protective order all or part of the information otherwise subject to
disclosure.

For purposes of this Order, the government has an affirmative obligation to seck all information

subject to disclosure under this Order from all current or former federal, state, and iccal prosecutors, law -

enforcement officers, and other officers who have participated in the prosecution, or investigation that led to the
prosecution, of the offense or offenses with which the defendant is charged.

Ifthe government fails to comply with this Order, the Court, in addition to ordering production
ofthe information, may: (1) specify the terms and conditions ofsuch production;(2) grant a continuance; (3) impose
evidentiary sanctions; (4) impose contempt or other sanctions on any fawyer responsible for violations of the
government's disclosure obligations, or refer the matter to disciplinary authorities; (5) dismiss charges before trial
or vacate a conviction after trial or a guilty plea; or a(6) enter any other order that is just under the circumstances.

SO ORDERED.

Dated: June 16,2021

 

Hon. Lewis A. Kaplan
United States District Judge

 

 
